Citation Nr: 0417854	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome of the lumbar spine, with spinal fusion, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to 
September 1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In July 2003, the veteran appeared at the Boise RO and 
testified at a personal hearing before a Decision Review 
Officer.  A transcript of the hearing is of record.

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied, and VA must consider 
whether the veteran is entitled to total disability based 
upon individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (2001); VAOPGCPREC 12-01.  The 
veteran is seeking the highest rating possible for his 
service-connected back disability and stated in his December 
2002 substantive appeal that he "can't do any work."  The 
issue of entitlement to a TDIU is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran testified that his back disability is 
only treated by VA.  Transcript, p. 3.  In November 2003, his 
representative requested that VA obtain additional treatment 
records from the Boise VA Medical Center dated that same 
month, identified by the veteran.  These records must be 
obtained on remand. 

Additionally, the criteria for evaluating disorders of the 
spine were amended on September 23, 2002, and again on 
September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  The 
RO considered the revised regulations in the September and 
November 2003 supplemental statements of the case.  Another 
final rule, however, adds two notes to the criteria for 
rating intervertebral disc syndrome under 38 CFR 4.71a.  
These notes were inadvertently omitted when the pertinent 
regulation was initially published in the Federal Register 
last year.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The RO 
has not had the opportunity to consider whether the new 
criteria should be applied in this case.

Finally, section 38 U.S.C.A. § 5103(a) provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In this case, an August 2001 letter issued to the veteran in 
conjunction with his claim for an increased rating explained 
only what was required to establish entitlement to service 
connection.  The veteran has not been adequately notified of  
the evidence necessary to substantiate his claim for an 
increased rating for intervertebral disc syndrome of the 
lumbar spine, with spinal fusion.  This must be accomplished 
on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an increased rating for 
intervertebral disc syndrome of the lumbar 
spine, with spinal fusion; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.  

2.  Make arrangements to obtain the 
veteran's complete treatment records for 
his low back disability from the Boise VA 
Medical Center, dated since May 2003.  The 
veteran specifically reported treatment on 
November 3, 2003, for low back pain and 
neuropathy.

3.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the June 
2004 regulatory revisions for rating 
intervertebral disc syndrome.  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

